Case 1:16-cr-00371-RA Document 816-3 Filed 10/28/19 Page 1 of 4




                     EXHIBIT 3
                      Case 1:16-cr-00371-RA Document 816-3 Filed 10/28/19 Page 2 of 4
        From: Greg Morvillo <gmorvillo@morvillolaw.com>
             To: Savannah Stevenson <Sstevenson@morvillolaw.com>
             Cc: "Eugene. lngoglia@AllenOvery.com" <Eugene. Ingoglia@AllenOvery.com>
     Subject: Re: Thank you + Update
         Date: 2017-05-07 09:00 :51 -0400
Importance: Normal



I don't think that's what it means. I think it means she thinks she won't survive because of the stress and her Medical condition.

I think it is a manipulation on her part. She is lashing out because we are "making money" off of her and she has financial issues at the
moment.

It's sad .

Gregory Morvillo
Partner
Morvillo LLP
500 Fifth Ave.
NY NY 10110
(212) 796-6340

www.morvillolaw.com



Sent from my iPhone

On May 7, 2017, at 8:51 AM , Savannah Stevenson ~ stevenson@morvillolaw.com > wrote:


And she claims she would go pro we at trial for purportedly noble reasons like saving our and Chubb's resources? That makes no
sense . Did she give any other reasons? I read that last paragraph to mean that she would consider doing physical harm to herself.

Sent from my iPhone

On May 7, 2017, at 7:27 AM, Greg Morvillo <gmorvillo@morvillolaw.com > wrote:


 Yeah. I texted with her.

 She would never fire us for failure .

 But she is going pro se at the trial if we don't get the case dismissed.

 Those sound like the same thing to me, but I didn't want to argue with her about it -- she is clearly in a bad place again.

 I think it is because she has money problems and she is sending a message similar to what she said to you the other day.

 I am going to ignore it for now and proceed with the work we are doing.

 Gregory Morvillo
 Partner
 Morvillo LLP
 500 Fifth Ave .
 NY NY 10110
 (212) 796-6340

 www.morvillolaw.com




                                                                                                                       MORTON 00059181
                    Case 1:16-cr-00371-RA Document 816-3 Filed 10/28/19 Page 3 of 4
Sent from my iPhone

On May 6, 2017, at 10:03 PM, "Eugene.lngoglia@AllenOvery.com" <Eugene.lngoglia@AllenOvery.com> wrote :


It reads rather dark

On May 6, 2017, at 3:59 PM, Greg Morvillo <gmorvillo@morvillolaw.com > wrote:


 Any idea what that last para means?

 Gregory Morvillo
 Partner
 Morvillo LLP
 500 Fifth Ave .
 NY NY 10110
 (212) 796-6340

 www.morvillolaw.com



 Sent from my iPhone

 Begin forwarded message:


 From: Michelle Morton <morton111360@gmail.com>
 Date: May 6, 2017 at 1 :41 :13 PM EDT
 To: Eugene lngoglia <Eugene.lngoglia@allenovery.com>, Savannah Stevenson <sstevenson@morvillolaw.com >, Greg Morvillo
 <gmorvillo@morvillolaw.com>
 Subject: Thank you+ Update


 Good Morning -

 I just wanted to take a moment to say thank you . I spoke with both Greg and Gene yesterday about the encounter with Mr. Blaise,
 and for the first time , the relatively good news did not have an adverse effect on me (I have already admitted that I'm abnormal).

 Regarding the content of the conversation , I have a few thoughts:

 1. I view the fact that Blaise is unaware of my contact with FINRA as great news. It also helps me to make sense of the situation.

 2. In my opinion (hereafter IMO) , this somewhat supports my contention that the SEC and by extension the DOJ were more reliant
 on Marti Murray's "Nancy Drew" like investigative skills than they may wish to admit.

 3. The fact that Blaise does not believe I was part of the Grand Master Plan is also heartening . I also don't anticipate that you will
 uncover some "twisted beyond reasonable recognition" alleged smoking gun in the discovery material.

 4. IMO, if the DOJ/SEC are unaware of Greene's role , I will bet dollars to donuts that they are unaware of my reliance on the
 investment professionals with more experience than me. They may have spoken with them , but I don't think they squared the circle
 of "well , why did you do it if you sensed it was wrong?". There is a whole line of questioning attached to this premise that I believe
 can be quite useful in a presentation delivered by Henry Drummond Morvillo.

 5. It has been suggested that Greene may not have used my name when he contacted the authorities. I believe this is possible
 given my "state" when I spoke with him. He may have construed my fear of exposure as a desire to remain anonymous. I did not
 consider that possibility until today.

 6. Before speaking with Carolyn Lisa, I would suggest giving the Chamowhy a call and running it by them . I know she was in
 contact with them , though I don't know if they were representing her formally. I also think they would appreciate an update. My
 advice would be to have Greg speak with Carolyn as his style may more readily elicit the truth from her versus a kind and gentle
 approach.




                                                                                                                       MORTON 00059182
                        Case 1:16-cr-00371-RA Document 816-3 Filed 10/28/19 Page 4 of 4

 7. IMO, once the DOJ/SEC know of my contact with the government, both before and after, my actions regarding assisting them will
 make more sense.

 8. IMO, the Greene info, the questionable (insert sarcastic face & resting bitch face) of the FBI report, the existence of reliance, and
 the assistance I provided to all agencies, coupled with the contention of racial bias, makes this a tough case to prosecute. When I
 say "tough," I think I mean risky. Both the optics and the facts are unfavorable for the other side .

 On a more somber note, I must inform you of decisions I have made. First, I have full faith in each of you. If you (collectively) cannot
 get the charges dismissed, no one can . That said, recent events in my life have forced me to be pragmatic and fair to all involved.
 As you know, Feb 2018 is THE date. Should attempts for dismissal fail, I must make specific decisions (which frankly I have already
 made). First, under no circumstances will I say I am guilty when I am not. It is a lie that will in no way serve me well. Secondly,
 certain life events I am experiencing have taken a toll. I have no way of knowing the extent of the damage, but I have sufficient
 empirical evidence to know that these events have had an adverse effect. If I take a snapshot of today, and then extrapolate the
 situation out for another nine months, I can reasonably conclude that it is highly unlikely that I will be able to stand trial. In light of
 this knowledge (or supposition if you prefer), I cannot in good conscience have you work on this case over nine months, thereby
 denying both intellectual and physical resources to your other clients, on a case going nowhere. I also cannot allow Chubb, who
 supported me valiantly, to pay out money for a cause that may be futile. It would not be futile because of your talents (I think you
 would all kick serious ass and be victorious), but futile for other reasons. As you plan which cases to take and how you will allocate
 your time, I have a responsibility to inform you of any decisions that may impact your individual practices. I believe that you are
 consummate professionals and therefore I am confident that this information will not cause you to compromise your current
 strategy.

 The above statement notwithstanding, I remain confident in your ability and your approach . Be well, my friends.

 Regards,
 Michelle




The foregoing e-mail may contain US tax advice. If so , please read the following carefully:

Unless otherwise expressly stated in the foregoing message, this advice was not intended or written to be used, and cannot be used, by any person for the purpose of
avoiding US federal tax-related penalties that may be imposed with respect to the matters addressed. Some of this advice may have been written to support the
promotion or marketing of the transactions or matters addressed to persons other than our client. For such advice , be advised that the advice was written to support the
promotion or marketing of the transaction(s) or matter(s) addressed and if you are a person other than our client, you should seek advice based on your particular
circumstances from an independent tax advisor. In addition , unless expressly stated to the contrary in the foregoing message, nothing herein shall be construed to
impose a limitation on disclosure by any person of the tax treatment or tax structure of any transaction that is addressed herein .




This email is confidential and may also be privileged . If you are not the intended recipient please delete it and notify us immediately by telephoning or e-mailing the
sender. You should not copy it or use it for any purpose nor disclose its contents to any other person .

Allen & Overy LLP
1221 Avenue of the Americas
New York , New York 10020
Tel: 212 610 6300
Fax: 212 610 6399
http://www.allenovery.com

Allen & Overy LLP is a limited liability partnership registered in England and Wales with registered number OC306763. It is authorised and regulated by the Solicitors
Regulation Authority of England and Wales. Allen & Overy LLP is a multi-jurisdictional legal practice with lawyers admitted to practice in a variety of jurisdictions.
The term partner is used to refer to a member of Allen & Overy LLP or an employee or consultant with equivalent standing and qualifications. A list of the members of
Allen & Overy LLP and of the non-members who are designated as partners is open to inspection at its registered office, One Bishops Square London E1 6AD and at
the above address.

For further information about how Allen & Overy LLP is regulated , please see our website at www.allenovery.com/aoweb/leqal.




                                                                                                                                                   MORTON 00059183
